Citation Nr: 0605426	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  95-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had a hearing, in September 1995, before a 
Hearing Officer at the RO.  In September 1998, the Board 
noted that the veteran had requested a Board hearing and 
remanded the case so that a hearing before a member of this 
Board could be scheduled at the RO.  In March 2000, the 
veteran withdrew his request for a Board hearing at the RO.  

In September 2000, the Board found that the veteran's claim 
was well grounded and remanded it for further development.  
Development was under taken; however, the veteran had not 
submitted sufficient information to verify claimed stressors.  
In November 2003, the Board remanded the case to notify the 
veteran that additional information about his claimed 
stressors was needed.  

In January 2006, the Board received the veteran's request to 
schedule a videoconference hearing.  Given the expressed 
intent of the veteran, the Board concludes that this case 
must be returned to the RO to arrange such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should schedule the veteran for a 
video-conference hearing, before a member 
of the Board of Veterans Appeals, in 
connection with his appeal for service 
connection for PTSD.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


